DETAILED ACTION

	This office action is in regards to the amendment dated June 16, 2022. 
	Claims 1, 5, 6, 7, 9, 10, 12-14, 17, 20 and 22-24 have been amended; and, claims 2-4, 8, 21 and 25-27 have been canceled. 
	Claims 1, 5-7, 9-20 and 22-24 remain pending in this application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9, 10, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al (GB 2124330 A), hereafter Fisher.
Regarding claims 1, Fisher discloses a connecting rod (1) for a combustion engine (pg. 1, line 26), the connecting rod comprising a first (3.1) and a second (3.2) connecting rod part, wherein each of the first connecting rod part and the second connecting rod part are comprised of a board of composite fibers made of multiple layers of composite fibers (pg. 1, line 36-43), wherein the first connecting rod part is configured to be connected to the second connecting rod part when the connecting rod is assembled around a rod-bearing journal (12) of a crankshaft, wherein a connection between the first and the second connecting rod parts is an adhesive connection (pg. 1, line 4-12) wherein the first and the second connecting rod parts each comprise a first and a second assembly surfaces (10, 11), wherein each of the first assembly surfaces comprise a number of tongues and/or grooves and each of the second assembly surfaces comprise a number of tongues and/or grooves corresponding to the tongues and/or grooves of the first assembly surfaces (as seen in Fig. 2), and wherein the tongues and/or grooves of the first and the second assembly surfaces are directed perpendicular to a rotational axis of the rod bearing journal (Fig. 1 and Fig. 2).
	Regarding claim 5, Fisher further discloses the connecting rod according to claim 1, wherein the first assembly surfaces comprise comprises a first inclined connection area and the second assembly surfaces comprise a second inclined connecting area complimenting the first inclined connection area, wherein the surfaces are inclined in relation to a cross sectional plane at the connection to provide enhanced shear force forces resistance in the adhesive connection (Fig. 2 depicts inclined areas associated with grooves 10 and 11).
Regarding claim 6, Fisher discloses the connecting rod according to claim 1, wherein the first assembly surfaces comprise comprises a number of teeth and/or serrations and the second assembly surfaces comprise comprises a number of teeth and/or serrations complimenting the number of teeth and/or serrations of the first assembly surface (Fig. 2).
Regarding claim 9, Fisher discloses the connecting rod according to claim 1, wherein the first assembly surfaces comprise a surface structure and the second assembly surfaces comprise a surface structure corresponding to the surface structure of the first assembly surfaces (Fig. 2), wherein the surface structures are configured to only allow the surfaces to be connected if the first connecting rod part is positioned in a predefined position in relation to the second connecting rod part (Fig. 2).
Regarding claim 10, Fisher discloses the connecting rod according to claim 1, further comprising a ring-shaped bearing (12) comprising a first firs part connected to the first connecting rod part and a second part connected to the second connecting part (Fig. 3), wherein the ring shaped bearing is configured to be positioned position between the first and the second connecting rod parts and the crankshaft when the connecting rod is assembled to the crankshaft (Fig. 3).
Regarding claim 20, Fisher discloses the connecting rod according to claim 1 wherein the first assembly surfaces comprises a first hole in the radial direction and the second assembly surfaces comprises a second hole in the radial direction, wherein the first hole is configured to be aligned with the second hole when the first and the second connecting rod parts are connected (Fig. 1).
Regarding claim 22, Fisher discloses the crankshaft and the connecting rod of claim 1, wherein the connecting rod is assembled around at least one rod-bearing journal (pg. 1, line 4-12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (GB 2124330 A), in view of Demeulenaere et al. (US 2017/0002766 A1), hereafter Demeulenaere.
Regarding claim 7, Fisher is silent to the connecting rod according to claim 1, wherein one of the first and the second connecting rod part comprises an indicator part that indicates the correct assembly of the first and the second connecting rod parts. Demeulenaere discloses that “markings can be applied to each bearing cap by printing, engraving or casting to help the assembly operator to replace the bearing caps correctly”, [0007]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the indicators/markings of Demeulenaere to the connecting rod assembly of Fisher in order to properly align the connecting rod. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (GB 2124330 A), in view of Waseda et al. (US 7,866,891 B2), hereafter Waseda.
Regarding claims 11-15, Fisher does not comprise a bearing wherein the first part and the second part has a block arc shape; wherein a first end of the first part comprises a male connecting part, a second end of the first part comprises a female connecting part, a first end of the second part comprises a female connecting part, a second end of the second part comprises a male connecting part and wherein the male part of the first part is configured to interact with the female part of the second part and the male part of the second part is configured to interact with the female part of the first part when the bearing is mounted around the crankshaft; wherein the connection of the male part of the first part and the female part of the second part and the male part of the second part and the female part of the first part is configured to align the first part in relation to the second part; wherein the connection between the male part of the first part and the female part of the second part and the male part of the second part and the female part of the first part is configured to align the first and the second connecting rod parts when the connecting rod is mounted on the crankshaft; and, wherein the first part is connected to the first connecting rod part and the second part is connected to the second connecting rod part.
Waseda discloses a connecting rod (309) for a combustion engine (Fig. 6) comprising a ring shaped bearing (Fig. 5B) comprising of a first part (302) connected to the first connecting rod part (391) and a second part (303) connected to the second connecting part (392), wherein the ring shaped bearing is configured to be position between the first and the second connecting rod parts and the crankshaft when the connecting rod is assembled to the crankshaft (Fig. 6); 
wherein the first part and the second part has a block arc shape (Fig. 6);
wherein a first end of the first part (302) comprises a male connecting part, a second end of the first part comprises a female connecting part (Fig. 6), a first end of the second part comprises a female connecting part, a second end (303) of the second part comprises a male connecting part and wherein the male part of the first part is configured to interact with the female part of the second part and the male part of the second part is configured to interact with the female part of the first part when the bearing is mounted around the crankshaft (Fig. 6);
wherein the connection of the male part of the first part and the female part of the second part and the male part of the second part and the female part of the first part is configured to align the first part in relation to the second part (Fig. 5B, Fig. 6);
wherein the connection between the male part of the first part and the female part of the second part and the male part of the second part and the female part of the first part is configured to align the first and the second connecting rod parts when the connecting rod is mounted on the crankshaft (Fig. 6); and,
wherein the first part is connected to the first connecting rod part and the second part is connected to the second connecting rod part (Fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the ring-shaped bearing of Waseda in the connecting rod of Fisher in order to provide an excellent attachment property. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (GB 2124330 A), in view of Waseda et al. (US 7,866,891 B2), and in further view of Fisher (US 4,555,961).
Regarding claim 16, Fisher (‘330) as modified with Waseda does not disclose the connecting rod wherein the first part is glued to the first connecting rod part and the second part is glued to the second connecting rod part. Fisher (‘961) discloses a connecting rod for an engine wherein the first part is glued to the first connecting rod part and the second part is glued to the second connecting rod part (column 7, line 30-31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to glue the split parts of Waseda as applied to the connecting rod of Fisher (‘330) in order to secure the parts in a desired position. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (GB 2124330 A), in view of Waseda et al. (US 7,866,891 B2), and in further view of Fisher (US 4,555,961) and Glovatsky et al. (US 2004/0163617 A1), hereafter Glovatsky. 
Regarding claim 17, Fisher (‘330) as modified with Waseda and Fisher (‘961) does not disclose the connecting rod according to claim 16, wherein the adhesive that connects the first and second part to the first and the second connecting rod parts is an adhesive that is configured to transfer heat. Glovatsky teaches a use of a thermal adhesive (30) that has heat transferring properties, [0014]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the adhesive of Glovatsky in the connecting rod of Fisher (‘330) as modified with Waseda and Fisher (‘961), in order to transfer heat created by the friction. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (GB 2124330 A), in view of Imai et al. (US 6,485,183 B1), hereafter Imai.
Regarding claims 18 and 19, Fisher is silent to having a ring shaped bearing comprising of a first part connected to the first connecting rod part, wherein the first flange extends radially outwards from a first edge of the ring shape of the bearing and the second flange extends radially outwards from an opposite edge of the ring shape of the bearing; and wherein the first and the second flanges together with the ring shape of the bearing creates a first and a second outward directed U-shape parts, wherein the first connecting rod part is configured to be arranged in and/or connected to the first U-shaped part and the second connecting rod part is configured to be arranged in and/or connected to the second U-shaped part.
Imai discloses a ring shaped bearing (18) comprising of a first part (19) connected to the first connecting rod part (12) and a second part (20) connected to the second connecting part (13), wherein the ring shaped bearing is configured to be position between the first and the second connecting rod parts and the crankshaft when the connecting rod is assembled to the crankshaft (11, Fig. 3); wherein the bearing comprises two flanges (26, Fig. 4) that extend radially outwards, wherein the first flange extends radially outwards from a first edge of the ring shape of the bearing and the second flange extends radially outwards from an opposite edge of the ring shape of the bearing (Fig. 3 and Fig. 4); and wherein the first and the second flanges together with the ring shape of the bearing creates a first and a second outward directed U-shape parts, wherein the first connecting rod part is configured to be arranged in and/or connected to the first U-shaped part and the second connecting rod part is configured to be arranged in and/or connected to the second U-shaped part (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the ring-shaped bearing of Imai in the connecting rod of Fisher in order to increase rigidity of the connecting rod.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (GB 2124330 A).
Fisher is silent to a method of assembling a crankshaft and a connecting rod according to claim 1, the method comprising the steps of: providing a crankshaft with at least one rod bearing journal, applying an adhesive to the first and/or the second assembly surfaces of the connecting rod, pressing the first and the second connecting rod parts together around the one rod bearing journal to assemble the connecting rod to the crankshaft. However, Fisher discloses a connecting rod (1) for a combustion engine (pg. 1, line 26), the connecting rod comprising a first (3.1) and a second (3.2) connecting rod part, wherein each of the first connecting rod part and the second connecting rod part are comprised of a board of composite fibers made of multiple layers of composite fibers (pg. 1, line 36-43), wherein the first connecting rod part is configured to be connected to the second connecting rod part when the connecting rod is assembled around a rod-bearing journal (12) of a crankshaft, wherein a connection between the first and the second connecting rod parts is an adhesive connection (pg. 1, line 4-12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to assemble the connecting rod bearing journal around the crankshaft applying an adhesive to the first and/or the second assembly surfaces of the connecting rod, pressing the first and the second connecting rod parts together around the one rod bearing journal to assemble the connecting rod to the crankshaft in order to secure the connecting rod around the crankshaft, without having the crankshaft disassembled. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipate/obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (GB 2124330 A) in view of Nissan Motor Co. (JPS55147527), hereafter Nissan.
	Regarding claim 24, Fisher is silent to a method of Regarding claim 20, Nissan discloses a method of dissembling the crankshaft and a connecting rod according to claim 1, the method comprising the steps of: separating the connection rod from the crankshaft by one or more of the steps: heating the connection rod to a temperature at which the adhesive is returned to a liquid form, sawing the connection rod into two pieces or crushing at least parts of the connection rod.
Nissan discloses a connecting rod (Fig. 8) for a combustion engine, the connecting rod comprising a first and a second connecting rod part (11, 12), wherein the first connecting rod part is configured to be connected to the second connecting rod part when the connecting rod is assembled around a rod-bearing journal of a crankshaft, wherein a connection between the first and the second connecting rod parts is an adhesive connection (the last sentence in the specifications), and a method of dissembling the crankshaft and a connecting rod according to claim 1, the method comprising the steps of: separating the connection rod from the crankshaft by one or more of the steps: heating the connection rod to a temperature at which the adhesive is returned to a liquid form, sawing the connection rod into two pieces or crushing at least parts of the connection rod (pg. 3, line 86-92). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Nissan to the connecting rod of Fisher in order to take the assembly apart. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 9-20 and 22-24  have been considered but are moot because the new ground of rejection does not rely on the new grounds rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/Primary Examiner, Art Unit 3747